Citation Nr: 1716130	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  15-35 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chronic left lower pleuropulmonary fibrosis with asbestosis, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Z., Counsel






INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the issuance of the statement of the case (SOC) in September 2015, additional medical evidence has been added to the Veteran's electronic claims file, to include a VA Respiratory Conditions Disability Benefits Questionnaire, dated in October 2015.  However, the RO has not issued a supplemental statement of the case (SSOC) since the receipt of this additional evidence.  The duty to readjudicate based upon VA-developed records cannot be waived without potential prejudice to the Veteran.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) ("Together [sections] 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under [section] 511(a).").  Therefore, a remand is required.

Additionally, as the appeal is being remanded, the AOJ should obtain any recent, outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding, relevant VA medical records, to include treatment records dated since November 2016.

2. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include all evidence associated with the record since the September 2015 statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


